DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20220205783 A1) in view of Liang (US 20220214457 A1)
	Regarding claim 1, Chen teaches A method for navigating an autonomous machine comprising: ([0002] This disclosure relates generally to maps for autonomous vehicles, and more particularly to performing alignment of three dimensional representation of data captured by autonomous vehicles to generate high definition maps for safe navigation of autonomous vehicles.)
training the autonomous machine in a work region to obtain training images; ([0060] The vehicle has one or more cameras that capture images of the surroundings of the vehicle.)
generating a three-dimensional point cloud that represents at least the work region based on: ([0007] The system combines sensor data received from vehicles to generate a three dimensional representation of the geographical region. An example three dimensional representation is a point cloud representation.) 
generating pose data associated with points of the three-dimensional point cloud that represents poses of the autonomous machine; and ([0106] Given a collection of tracks (which includes GNSS-IMU and LiDAR data), the HD map system performs global alignment that fuses the GNSS-IMU and LiDAR data to compute globally consistent vehicle poses (location and orientation) for each LiDAR frame. With the global vehicle poses, the HD map system merges the LiDAR frames as a consistent, unified point cloud, from which a 3D HD map can be built.)
determining a boundary of the work region using the pose data for subsequent navigation of the autonomous machine in the work region.  ([0067] The planning module 200 provides the details of the plan comprising the sequence of actions to be taken by the vehicle to the control module 225. The plan may determine the subsequent action of the vehicle, for example, whether the vehicle performs a lane change, a turn, acceleration by increasing the speed or slowing down, and so on. [0089] the online HD map system 110 represents a geographic region using an object or a data record that comprises various attributes including, a unique identifier for the geographical region, a unique name for the geographical region, description of the boundary of the geographical region, for example, using a bounding box of latitude and longitude coordinates, and a collection of landmark features and occupancy grid data.)
Chen does not expressly disclose but Liang discloses feature data containing two-dimensional features extracted from the training images, and ([0043] The resulting map-modified LIDAR data can have a plurality of layers, each layer representing a two-dimensional view of the environment.)
matching data relating features in the feature data from different ones of the training images; ([0043] in some implementations, the fusion system can be configured to modify a bird's eye view representation of LIDAR point cloud data based on geometric ground prior data. For example, a bird's eye view representation of LIDAR point cloud data can be modified based on geometric ground prior data by subtracting ground information associated with the geometric ground prior data from the LIDAR point cloud data.)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to apply Liang with the teachings of Chen since doing so would enhance the system by improving the safety of the surroundings of the autonomous vehicle.
Regarding claim 3, Chen teaches A method of claim 1, wherein determining the boundary during the subsequent navigation is based on non-vision-based sensor data and the pose data.  ([0060] The vehicle sensors 105 comprise a camera, a light detection and ranging sensor (LIDAR), a GNSS navigation system, an inertial measurement unit (IMU), and others.)
Regarding claim 4, Chen teaches A method of claim 1, wherein the pose data comprises at least a three-dimensional position that represents a pose of the autonomous machine. ([0106] Given a collection of tracks (which includes GNSS-IMU and LiDAR data), the HD map system performs global alignment that fuses the GNSS-IMU and LiDAR data to compute globally consistent vehicle poses (location and orientation) for each LiDAR frame. With the global vehicle poses, the HD map system merges the LiDAR frames as a consistent, unified point cloud, from which a 3D HD map can be built.)
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20220205783 A1) in view of Liang (US 20220214457 A1) in further view of Balutis (US 20150271991 A1)
Regarding claim 2, Chen does not expressly disclose but Balutis discloses The method of claim 1, wherein the autonomous machine learns the boundary in response to being guided around the work region during the training.  ([0064] Referring to FIG. 6A, in some implementations, an operator manually leads the robot 10 to teach the perimeter 21 of the lawn 20 by using an IR or wireless operator feedback unit 700 that sends a signal to a receiver 151 on the robot 10 that is in communication with the controller 150. The drive system 400 is configured to follow the signal received from the operator feedback unit 700.)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to apply Balutis with the teachings of Chen since doing so would enhance the system by having a teach routine that traces a confinement perimeter around a lawn as a human operator pilots the robot lawnmower.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH TRAN whose telephone number is (313)446-6642. The examiner can normally be reached 7:30am-4:30pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.A.T./Examiner, Art Unit 3664                   
                                                                                                                                                                                     
/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664